adequate remedy in the ordinary course of law. NRS 34.170; Smith, 107
Nev. at 677, 818 P.2d at 851. Moreover, this court has held that the right
to appeal is generally an adequate legal remedy precluding writ relief.
Pan, 120 Nev. at 224, 88 P.3d at 841.
            Having considered the petition, we conclude that our
intervention by way of extraordinary relief is not warranted. NRAP
21(b)(1); Smith, 107 Nev. at 677, 818 P.2d at 851. Accordingly, we
                  ORDER the petition DENIED.


                                                                        J.



                                                                        J
                                            Douglas


                                                                        J.




cc: Hon. Abbi Silver, District Judge
     J.M. Clouser & Associates, Ltd.
     Law Offices of Robert L. Hempen II
     Hall Jaffe & Clayton, LLP
     Eighth District Court Clerk




                                        2